Name: Commission Regulation (EEC) No 1517/88 of 31 May 1988 fixing the rate of the aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 6 . 88No L 135/56 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1517/88 of 31 May 1988 fixing the rate of the aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 155 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 3996/87 (2), and in particular Article 5 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas, under Article 5 ( 1 ) of Regulation (EEC) No 1117/78 , when the guide price is higher than the average world market price, aid is granted for dried fodder as described under Article 1 (b) and (c) of that Regulation obtained from fodder plants harvested in the Commu ­ nity ; whereas that aid takes account of a percentage of the difference between these two prices ; provisional basis and must be confirmed or replaced when the 1988/89 prices are known ; Whereas the average world market price is determined for a bulk pelleted product, delivered to Rotterdam, of the standard quality for which the guide price has been fixed ; Whereas, under Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (3), as last amended by Regulation (EEC) No 1173/87 (4), the average world market price for the products described in the first and third indents of Article 1 (b) of Regulation (EEC) No 1117/78 is to be determined on the basis of the most favourable actual purchase possibilities excepting those which cannot be considered representative of the real market trend ; whereas offers and quotations recorded during the first 25 days of the month in question for quantities that can be delivered during the following calendar month are to be used ; whereas the average world market price thus determined is used to fix the aid rate applicable on the following month ; Whereas the necessary adjustments must be made in the case of offers and quotations not of the type referred to above ; whereas these adjustments were defined in Article 3 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder (*), as last amended by Regulation (EEC) No 2334/87 (*) ; Whereas, in accordance with Article 3 of Regulation (EEC) No 1417/78 , when no offer or quotation can be used to determine the average world market price, that price is determined on the basis of he sum of the value of competing products ; whereas those products are defined in Article 3 (3) of Regulation (EEC) No 1528/78 ; Whereas, pursuant to Article 11 of Regulation (EEC) No 1417/78 , when forward prices differ from that applying in the month when the application is lodged, the aid rate is adjusted by a correcting amount calculated from the trend of forward prices ; Whereas, where the average world market price is deter ­ mined in accordance with Article 3 of Regulation (EEC) No 1417/78 , the corrective amount must be equal to the difference between the average world market price and the average forward world market price determined by applying the criteria laid down in Article 3 (3) of Regula ­ tion (EEC) No 1528/78 and valid for delivery during a Whereas the Council has not yet adopted the guide price for the 1988/89 marketing year which begins on 1 May 1988 ; whereas the Commission, in virtue of the powers conferred on it by the Treaty, must take the necessary measures to ensure that the common agricultural policy continues to operate in the dried fodder sector and, in particular, that the abovementioned aid continues to be granted ; Whereas, in order to determine the rate of aid, calcula ­ tions should be based, on the one hand, on a price equal to the guide price fixed for the 1987/88 marketing year and, on the other hand, on a percentage similar to that fixed for that marketing year under Article 5 (2) of Regu ­ lation (EEC) No 1117/78 ; Whereas, since the intervention price for barley in 1988/89 was not available, the amounts of aid for the months concerned, where advance fixing takes place, were fixed on the basis of Commission proposals to the Council ; whereas those amounts must be applied on a (3) OJ No L 171 , 28 . 6. 1978 , p. 1 . (4) OJ No L 113, 30 . 4. 1987, p. 13 . (*) OJ No L 179, 1 . 7. 1987, p. 10 . (6) OJ No L 210, 1 . 8 . 1987, p. 63 . (') OJ No L 142, 30 . 5 . 1978, p. 1 . (*) OJ No L 377, 31 . 12. 1987, p. 35 . 1 . 6 . 88 Official Journal of the European Communities No L 135/57 common price in accordance with the method laid down in Article 70 of that Act ; Whereas, pursuant to Articles 120 (2) and 306 (2) of the Act of Accession, the additional aid applicable in these two Member States is to be adjusted by an amount equal to the amount of customs duties on imports V&gt;f these products from third countries ; whereas, in addition, in Spain the amount is to be adjusted by the difference, multiplied by the percentage referred to in Article 5 (2) of Regulation (EEC) No 1117/78 , between the guide price applied in Spain and the common guide price ; Whereas, as the result of the applications of all these provisions to the offers and quotations which the Commission has recorded, the rate of the additional aid for dried fodder must be fixed as indicated in the table annexed to this Regulation, month other than that in which the aid is introduced, adjusted by the percentage fixed under Article 5 (2) of Regulation (EEC) No 1 1 17/78 ; whereas where the average forward world market price for one or more months cannot be determined by applying the criteria laid down in Article 3 (3) of Regulation (EEC) No 1528/78 , the corrective amount must be fixed for the month or months in question at a level such that the aid is equal to zero j Whereas it has not yet been possible to fix the fixed amount referred to in the second subparagraph of Article 3 (3) of Regulation (EEC) No 1528/78 as regards barley for the 1988/89 marketing year ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis ;  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a conversion rate based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 1 636/87 (2),  for other currencies a conversion rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and on the aforesaid corrective factor ; Whereas the rate of the additional aid must be fixed once per month so as to ensure application of the aid from the first day of the month following the date of its fixing ; Whereas, pursuant to Article 120 ( 1 ) of the 1985 Act of Accession, the Spanish price must be aligned with the HAS ADOPTED THIS REGULATION : Article 1 1 . The rate of the aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 shall be as fixed in the Annex to this Regulation . 2. The amounts of aid shall be confirmed or replaced with effect from 1 June 1988 to take accotint of the Council decisions applicable for the 1988/89 marketing year. Article 2 This Regulation shall enter into force on 1 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p. 1 . (2) OJ No L 153, 13 . 6. 1987, p. 1 . No L 135/58 Official Journal of the European Communities 1 . 6 . 88 ANNEX to the Commission Regulation of 31 May 1988 fixing the rate of the aid for dried fodder Aid applicable from 1 June 1988 to dried fodder (ECU/tonne) Fodder dehydrated by artificial heat-drying Protein concentrates Fodder otherwise dried 1 Spain Portugal Other Member States Spain Portugal Other Membef States Aid 43,546 (') 63,481 (') 65,606 (') 0,546 (') 20,481 (') 22,606 (') Aid in case of advance fixing for the month of : (ECU/tonne) July 1988 (') August 1988 (') September 1988 (') 49,051 60,090 71,111 6,051 26,090 28,1 1 1 49,051 60,090 71,111 6,051 26,090 28,111 48,545 68,574 70,605 5,545 25,574 27,605 October 1988 (') 55,950 76,118 78,010 12,950 33,118 35,010 November 1988 (') 55,559 75,720 77,619 12,559 32,720 34,619 December 1988 (') 55,821 75,987 77,881 12,821 32,987 34,881 January 1989 (') 55,377 75,534 77,437 12,377 32,534 34,437 February 1989 (') 55,377 75,534 77,437 12,377 32,534 . 34,437 March 1989 (') 55,377 75,534 77,437 12,377 32,534 34,437 (') Subject to the adoption of prices and related measures for the 1988/89 marketing year.